Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Shareholder meeting On March 31, 2008, the Annual Meeting of the Fund was held to elect three Trustees. Proxies covering 51,533,292 common shares were voted at the meeting. The common shareholders elected the following Trustees to serve until successors are duly elected and qualified. The votes were tabulated as follows: WITHHELD FOR AUTHORITY James F. Carlin 49,555,430 1,977,862 (common shares) William H. Cunningham 49,500,625 2,032,667 (common shares) Due to the insufficient number of preferred shareholder votes on the proposal to elect a Trustee, the meeting for the preferred shares was adjourned until April 29, 2008, at which time proxies covering 2,537 preferred shares voted at the meeting. The preferred shareholders elected the following Trustee to serve until his successor is duly elected and qualified. The votes were tabulated as follows: WITHHELD FOR AUTHORITY John A. Moore 2,380 157 (preferred shares)
